Citation Nr: 0609268	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  98-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for acne vulgaris as a 
result of exposure to an herbicide agent. 

3.  Entitlement to service connection for a sebaceous cyst as 
a result of exposure to an herbicide agent.  

4.  Entitlement to service connection for a follicular 
infundibular cyst as a result of exposure to an herbicide 
agent. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his mother 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1973 and from November 1976 to June 1980.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 1997 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Montgomery, Alabama, 
(hereinafter RO).  The case was remanded for additional 
development in December 1999 and April 2004, and the case is 
now ready for appellate review. 

In August 1999, the veteran was afforded a hearing at the RO 
before a Veterans Law Judge who has retired from the Board 
and who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  The veteran 
was afforded the opportunity to attend a hearing before 
another Veterans Law Judge, but indicated in a statement 
received in March 2006 that he does not desire such a 
hearing.  


FINDINGS OF FACT

1.  The veteran's active service included duty in the 
Republic of Vietnam during the Vietnam War as well as service 
in Germany. 

2.  A preponderance of the evidence is against a finding that 
the veteran was involved in combat.  

3.  There is no independent evidence to corroborate the 
stressors alleged by the veteran to have resulted in PTSD, 
and there is otherwise no independent evidence confirming 
that the veteran was exposed to a stressor during his service 
in Vietnam or Germany that would support a diagnosis of PTSD. 

4.  There is no competent evidence that the veteran has a 
current disability due to acne vulgaris, a sebaceous cyst or 
a follicular infundibular cyst due to in-service 
symptomatology or pathology, or exposure to herbicide agents 
in service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Acne vulgaris was not incurred in or aggravated by 
service, and may not be presumed to have been incurred as a 
result of in-service exposure to Agent Orange or other 
herbicide agents.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2005).

3.  A sebaceous cyst was not incurred in or aggravated by 
service, and may not be presumed to have been incurred as a 
result of in-service exposure to Agent Orange or other 
herbicide agents.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2005).

4.  A follicular infundibular cyst was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred as a result of in-service exposure to Agent Orange 
or other herbicide agents during service.  38 U.S.C.A. §§ 
1110, 1131, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.309(e) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
duties to notify and assist have been satisfied in this 
matter, as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In an April 2004 letter, the RO informed the veteran of the 
provisions pertaining to VA's notice and assistance duties.  
More specifically, this letter notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the issues on appeal but that he had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to these claims.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claims, as he was told to 
provide any additional medical reports in his possession.  
Thus, he may be considered to have been advised of his duty 
to submit all pertinent evidence in his possession or notify 
VA of any missing evidence.  

In addition, the RO issued a detailed February 1998 statement 
of the case (SOC) and October 2005 supplemental statement of 
the case (SSOC), in which the veteran and his representative 
were advised of all the pertinent laws and regulations.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the veteran's claims, and that the February 1998 SOC and 
October 2005 SSOC issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  The veteran responded to the RO's communications 
with additional argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the October 2005 SSOC contained the pertinent language 
from the duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Thus, to the extent that the April 2004 
letter informing him of the VA's notice and assistance duties 
may not have technically informed the veteran of each element 
of these duties, the veteran was nonetheless properly 
notified of the provisions pertaining to VA's notice and 
assistance duties by the SSOC.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the statutory and regulatory 
provisions, and interpretive authority, with respect to VA's 
notice and assistance duties, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, extensive efforts have been undertaken to obtain 
verification of stressors that the veteran alleged he 
encountered during service in Vietnam and Germany, and there 
is no indication that any further development in this regard 
would yield positive results.  Thus, for these reasons, any 
failure in the timing or language of notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under all applicable law.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). 

In light of the Board's denial of the veteran's service-
connection claims below, no initial disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  PTSD 

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c).  Pursuant thereto, a PTSD claim is to 
be evaluated based upon "all pertinent evidence in each 
case, [with] assessment of the credibility, probative value, 
and relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy."  Id.  If the evidence establishes 
that the veteran engaged in combat with the enemy and his 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 2002, governing regulations provided that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The regulation implemented the Cohen decision, which 
had held that 38 C.F.R. § 3.304(f) did not adequately reflect 
the law of the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment, March 7, 1997, was the date 
the Cohen decision was issued by the Court.

More recently, section 3.304(f) was amended, in part to 
address PTSD claims based upon personal assault upon the 
veteran not involving any combat type of situation.  The 
regulation, as amended, now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2005).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current legal criteria.  See, e.g., VAOPGCPREC 7-2003.  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  As the October 2005 SSOC discussed, 
in substance, the amended provisions discussed above, no 
prejudice will accrue to the veteran by the adjudication 
below.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

With the above criteria in mind, the facts will be briefly 
summarized.  The Board notes that while the record reflects 
VA diagnoses of PTSD, it must find that the appellant was not 
a veteran of combat.  His Military Occupational Specialty 
during his service in Vietnam was a clerk typist and his 
military personnel and medical records do not otherwise 
indicate that he participated in combat, nor are his 
decorations or awards suggestive of combat status.  There is 
no independent evidence to confirm the stressors alleged by 
the veteran despite extensive research by the U.S. Army and 
Joint Services  Records Research Center to verify the 
stressors alleged by the veteran, said to include the 
witnessing of a Vietnamese civilians, including a small girl, 
being shot while under his command while on a police call and 
witnessing a friend of his having his hand blown off while on 
the firing range in Wiesbaden Germany.  The research to 
verify the alleged stressors has been hampered by the lack of 
specifics from the veteran as to his alleged stressors.  In 
this regard, the Board notes that the duty to assist is not a 
"one way street," and that when, as in the instant case, it 
is the veteran that has the "information that is essential 
in obtaining the putative evidence," the veteran cannot 
"passively wait" for VA assistance.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

As discussed above, in cases involving stressors for veterans 
not shown to have been engaged in combat, "the veteran's lay 
testimony regarding in-service stressors is insufficient, 
standing alone, to establish service connection and must be 
corroborated by credible evidence."  Doran v. Brown, supra, 
at 289.  In this case, there has been no credible evidence 
obtained to substantiate the veteran's claimed stressors, and 
the veteran has failed to provide all the information needed 
to conduct meaningful research to confirm the reported 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor, as 
required by 38 C.F.R. § 3.304.  Thus, to the extent that the 
diagnoses of PTSD of record appear to have been based upon 
the veteran's unverified and uncorroborated accounts as to 
his in-service experiences, these diagnoses are not 
probative.  See Swann, supra.  

In view of the foregoing, because there is no credible 
supporting evidence of any claimed in-service stressor, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As a result, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.

B.  Skin disabilities 

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran contends, including by way of sworn testimony and 
written argument, that that he developed the skin disorders 
for which service connection is claimed as a result of 
exposure to Agent Orange during his service in Vietnam.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

Review of the veteran's DD Form 214 confirms that the veteran 
served in the Republic of Vietnam during the Vietnam era.  
Because the veteran served in Vietnam during the appropriate 
period of time, he is presumed to have been exposed to Agent 
Orange or other herbicide agents during that period of 
service. However, chloracne has not been diagnosed, and the 
skin disabilities for which service connection has been 
claimed are not included in the conditions presumed to be the 
result of exposure to Agent Orange, as listed above. 38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e). 

With regard to the assertions of the veteran that he 
currently has a skin disorder that is the result of exposure 
to Agent Orange during service, the veteran is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge", aff'd sub 
nom.  Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Therefore, and given the 
negative evidence summarized above, the Board finds that the 
probative weight of the negative evidence exceeds that of the 
positive. Therefore, entitlement to service connection for 
the claimed skin disorders on a presumptive basis as due to 
exposure to Agent Orange must be denied.  Gilbert, 1 Vet. 
App. at 49.

While the appeal appears to be limited to the contention that 
service connection for the claimed skin disorders is 
warranted on a presumptive basis as due to exposure to Agent 
Orange, the Board has considered whether the claims can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  In this regard, 
the service medical records, including the April 1980 
separation examination, do not reflect any evidence of a skin 
disorder.  While VA clinical records reflect treatment for 
skin disabilities from 1992, to include subcutaneous, 
sebaceous, and follicular infundibular cysts,  there is no 
competent medical evidence linking any skin disability 
identified at these examinations, conducted over 10 years 
after the veteran's  separation from service, to any 
symptomatology or pathology in service.  Given the above 
evidence, the Board concludes that the negative evidence 
exceeds the positive, and the claims for service connection 
for the claimed skin disorders must also be denied under the 
general service connection provisions.  Gilbert, supra.

ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for acne vulgaris as a 
result of exposure to an herbicide agent is denied. 

Entitlement to service connection for a sebaceous cyst as a 
result of exposure to an herbicide agent is denied. 

Entitlement to service connection for a follicular 
infundibular cyst as a result of exposure to an herbicide 
agent is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


